Case 2:16-cv-06257-MWF-JEM Document 94 Filed 07/02/20 Page 1 of 3 Page ID #:584


    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10                                 WESTERN DIVISION
   11
   12   SCAN HEALTH PLAN,                     CASE NO. 2:16-cv-06257-MWF-JEM
        a California corporation,
   13                                         The Honorable Michael W. Fitzgerald
                        Plaintiff,
   14                                         ORDER GRANTING STIPULATED
              v.                              INJUNCTION RELATING TO
   15                                         DEFENDANT ERIK PEREZ
        BRADLEY JOSEPH LINA, an
   16   individual, CHRISTOPHER JOSEPH
        MORRIS, an individual, ERIK
   17   PEREZ, an individual, GIOVANI
        CRUZ, an individual, NEWLAND
   18   ADAM’S INSURANCE AGENCY
        LLC, a California company, and JOHN
   19   DOE 7 THROUGH 10, whose true
        names are unknown,
   20
                        Defendants.
   21
   22 ///
   23 ///
   24 ///
   25 ///
   26 ///
   27 ///
   28 ///

                                                         ORDER GRANTING STIPULATED
                                                               INJUNCTION RELATING
                                                           TO DEFENDANT ERIK PEREZ
Case 2:16-cv-06257-MWF-JEM Document 94 Filed 07/02/20 Page 2 of 3 Page ID #:585


    1                                        ORDER
    2         Upon stipulation of Plaintiff SCAN Health Plan (“SCAN”) and Defendant
    3 Erik Perez (“Perez”) (collectively, the “Parties”), the Court hereby GRANTS the
    4 Parties’ submitted Stipulated Injunction Relating to Defendant Erik Perez (the
    5 “Stipulated Injunction”). IT IS HEREBY ORDERED AS FOLLOWS:
    6         1.    This Court has personal and subject matter jurisdiction over the Parties.
    7         2.    Perez (and any other person or entity acting at his direction, under his
    8 control, or on his behalf, who receive actual notice of this Order and Stipulated
    9 Injunction by personal service or otherwise) is permanently enjoined from using, for
   10 any purpose, any of SCAN’s confidential business information, including but not
   11 limited to (i) information concerning, relating to, or constituting SCAN’s trade
   12 secrets; (ii) the identification, contact information, or personal information of
   13 SCAN’s customers or prospective customers; (iii) any information maintained or
   14 stored in any electronic database by SCAN directly or indirectly, (iv) any other
   15 information of commercial value received from SCAN directly or indirectly; and/or
   16 (v) all types of information set forth in 18 U.S.C. § 1839(3), Cal. Penal Code §
   17 499c(a)(9), Cal. Civil Code § 3426.1(d), and/or Cal. Evidence Code § 1061(a)(1)
   18 (collectively, “SCAN’s Confidential Business Information”).
   19         3.    No later than 30 days after the filing of the Stipulated Injunction by a
   20 Party, Perez shall provide written certification attesting that Perez (and all other
   21 persons or entities acting at his direction, under his control, or on his behalf) has
   22 returned, destroyed, or otherwise does not and will not have any access whatsoever
   23 to any of SCAN’s Confidential Business Information (or its duplicates or
   24 derivatives), and providing a detailed narrative of the manner in which Perez
   25 destroyed, returned, or otherwise ensured that he does not and will not have any such
   26 access. Within 7 days after the later of (a) the entry of the Stipulated Injunction and
   27 (b) SCAN’s receipt of a satisfactory certification from Perez in accordance with this
   28 Paragraph 3, SCAN will dismiss Perez without prejudice from the Lawsuit. If
                                                  2
                                                                ORDER GRANTING STIPULATED
                                                                      INJUNCTION RELATING
                                                                  TO DEFENDANT ERIK PEREZ
Case 2:16-cv-06257-MWF-JEM Document 94 Filed 07/02/20 Page 3 of 3 Page ID #:586


    1 Perez’s certification fails to satisfy the requirements of this Paragraph 3, SCAN will
    2 meet and confer with Perez or his counsel to discuss what further assurances may be
    3 necessary.
    4         4.    This Court will retain jurisdiction over this action and over the Parties
    5 in order to enforce the terms of the Stipulated Injunction.
    6         IT IS SO ORDERED.
    7
    8 DATED: July 2, 2020                     _________________________________
                                              MICHAEL W. FITZGERALD
    9
                                              UNITED STATES DISTRICT JUDGE
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  3
                                                                ORDER GRANTING STIPULATED
                                                                      INJUNCTION RELATING
                                                                  TO DEFENDANT ERIK PEREZ
